United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION CANTEEN
SERVICE, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1482
Issued: December 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 25, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 24, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a traumatic injury in the performance of duty.
FACTUAL HISTORY
On February 8, 2008 appellant, then a 50-year-old food service worker, filed a traumatic
injury claim alleging that on December 15, 2006 she injured her lower back when she bent down
to lift an urn of coffee. She did not stop work. The employing establishment disputed the claim
on the basis that it was not reported in a timely manner and formal notice was submitted over a
year following the alleged injury.

By letter dated February 12, 2008, the Office asked appellant to submit additional factual
and medical information, including a comprehensive medical report from her treating physician
which included a reasoned explanation as to how the specific work factors or incidents identified
by appellant had contributed to her claimed injury. No additional evidence was received.
By decision dated March 24, 2008, the Office denied appellant’s claim on the basis that
fact of injury was not established. It found the factual basis of her claim was unclear or
unknown and no medical evidence was submitted to establish that an injury was sustained in
connection with the alleged work incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.1
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.2 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.3
An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with surrounding facts and circumstances and his or her
subsequent course of action. Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may cast doubt on an employee’s statements in
determining whether he or she has established a prima facie case. An employee has not met his
or her burden of proof when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. However, an employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.4
1

Gary J. Watling, 52 ECAB 357 (2001).

2

Michael E. Smith, 50 ECAB 313 (1999).

3

Id.

4

Michelle Kunzwiler, 51 ECAB 334, 335 (2000).

2

ANALYSIS
The Board finds that appellant has not submitted sufficient evidence to establish that she
sustained an injury at the time, place and in the manner alleged. Appellant contends that she
sustained a back injury in the performance of duty on December 15, 2006. However, she did not
file her claim until February 8, 2008, more than a year after the alleged incident occurred. The
employing establishment disputed the claim, noting that appellant failed to report any injury until
the claim was filed in February 2008. There is no evidence that she stopped work or lost any
time from work due to the December 15, 2006 alleged incident. In a letter dated February 12,
2008, the Office requested that appellant submit additional factual and medical evidence in
support of her claim. However, at the time of the Office’s March 24, 2008 merit decision, she
failed to submit any additional evidence in support of her claim. Appellant did not submit any
statement explaining the circumstances of the alleged December 15, 2006 lifting incident or why
she did not sooner file her claim. There is no other evidence supporting that her allegation of
injury was consistent with her subsequent course of action. Instead, appellant provided late
notification, continued to work for over a year without apparent difficulty following the alleged
injury and failed to submit any evidence that she obtained medical treatment for a low back
condition resulting from the alleged incident. As her conduct is not consistent with her claimed
injury, this casts serious doubt on the validity of her claim. The Office properly found that
appellant has not met her burden of proof in establishing that she sustained an injury on
December 15, 2006.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that she
sustained an employment-related injury in the performance of duty.5

5

On appeal, appellant submitted medical evidence. As the Office did not consider this evidence in reaching a
final decision, the Board may not review the evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 24, 2008 is affirmed.
Issued: December 11, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

